Exhibit 10.6

 

CONSENT, REPAYMENT AND RELEASE AGREEMENT

 

 

This CONSENT, REPAYMENT AND RELEASE AGREEMENT (this “Agreement”) is entered into
as of February 2, 2016 (the “Effective Date”) by and among Cesca Therapeutics
Inc., a Delaware corporation (the “Company”), Sabby Healthcare Master Fund, Ltd.
(“Sabby Healthcare Fund”) and Sabby Volatility Warrant Master Fund, Ltd. (“Sabby
Volatility Fund”, and together with Sabby Healthcare Fund, the “Sabby Parties”).
The Company and the Sabby Parties are referred to herein, collectively, as the
“Parties”.

 

RECITALS

 

WHEREAS, reference is made to (i) that certain Securities Purchase Agreement,
dated August 31, 2015, by and among the Company and the Sabby Parties (the
“Sabby Purchase Agreement”); (ii) those two certain Senior Secured Convertible
Debentures Due August 31, 2045, in the original principal amounts of $3,500,000
and $2,000,000, each as amended pursuant to those amendments dated September 23,
2015, issued to the Sabby Parties pursuant to the Sabby Purchase Agreement (the
“Sabby Debentures”); (iii) that certain Registration Rights Agreement, dated
August 31, 2015, entered into by and among the Company and the Sabby Parties
(the “Registration Rights Agreement”); (iv) those certain Series A Common Stock
Purchase Warrants issued to the Sabby Parties pursuant to the Sabby Purchase
Agreement (the “Series A Warrants”); and (v) those certain Series B Common Stock
Purchase Warrants issued to the Sabby Parties pursuant to the Sabby Purchase
Agreement (the “Series B Warrants” and together with the Sabby Purchase
Agreement, the Sabby Debentures, the Registration Rights Agreement and the
Series A Warrants, the “Sabby Transaction Documents”). Capitalized terms that
are not otherwise defined herein has the meanings given to such terms in the
Sabby Transaction Documents;

 

WHEREAS, the Company, Boyalife (Hong Kong) Inc. Limited (“Boyalife HK”) and
Boyalife Investment Inc. (“Boyalife USA”, and together with Boyalife HK, the
“Investors”) are entering into a Purchase Agreement, dated on or about the date
hereof (“Boyalife Purchase Agreement”), pursuant to which the Company shall
issue to the Investors the following securities: (i) up to $2.5 million of the
Company’s common stock, $0.001 par value per share (the “Common Stock”), at a
purchase price of $0.17 per share (the “Stock Price”), and sale of such shares,
the “Stock Purchase”), (ii) unsecured three-year debentures (convertible at
maturity into Common Stock at the Stock Price per share), with a principal face
amount up to $12.5 million (the “Boyalife Debentures”), and (iii) five-year
warrants to purchase additional shares of Common Stock equal to 80% of the
shares sold to the Investors (assuming full conversion of the Boyalife
Debentures), exercisable at $0.40 per share (the “Boyalife Warrants” and
together with the Boyalife Purchase Agreement and Boyalife Debentures, the
“Boyalife Transaction Documents”) (collectively, the “Boyalife Financing”);

 

WHEREAS, in connection with the Boyalife Financing, the Parties desire to
evidence (i) the Sabby Parties’ consent to the Boyalife Financing; (ii) the
Sabby Parties’ waiver of certain participation rights under the Sabby Purchase
Agreement with respect to the Boyalife Financing; (iii) the Parties’ agreement
to the full prepayment and cancellation, without penalty, of the Sabby
Debentures; (iv) the Parties’ agreement to terminate the Registration Rights
Agreement; (v) the Parties’ agreement to amend the Sabby Purchase Agreement to,
among other things, terminate the Sabby Parties’ registration rights and
participation rights thereunder; (vi) the Parties’ agreement to amend the terms
of the Series A Warrants pursuant to the form of amendment attached hereto as
Exhibit A (the “Series A Warrant Amendment”); (v) the Parties’ agreement to the
Sabby Parties’ exercise of the Series B Warrants, pursuant to the cashless
exercise provisions of Section 2(c) thereof, for an aggregate amount of shares
equal to the lesser of (A) 2,500,000 shares of Common Stock and (B) the maximum
amount of shares of Common Stock exercisable under the Series B Warrant as of
January 18, 2015 without exceeding the “Beneficial Ownership Limitation” (as
defined in the Series B Warrant); (vi) immediately following the cashless
exercise set forth in the immediately preceding clause (v), the Parties’
agreement to cancel the outstanding Series B Warrants and any rights to exercise
such Series B Warrants for shares of Common Stock thereunder; and (vii) the
release by the Sabby Parties of the Company of all claims, liabilities and
obligations owed to the Sabby Parties pursuant to the form of general release of
claims attached hereto as Exhibit B (the “General Release”); and

 

 
 

--------------------------------------------------------------------------------

 

 

WHEREAS, the Parties wish to memorialize such agreement and eliminate the
possibility of any future disputes related thereto.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

1.     Consent to Boyalife Financing. Each of the Sabby Parties hereby
irrevocably consents to the Boyalife Financing and all agreements and documents
to be entered into or delivered in connection with the Boyalife Financing,
including, but not limited to, the Boyalife Purchase Agreement and the
Transaction Documents (as defined in the Boyalife Purchase Agreement) and
consents to the issuance of the Common Stock, Boyalife Debentures and Boyalife
Warrants contemplated under the terms of the Boyalife Purchase Agreement. Each
of the Sabby Parties further agrees that the Boyalife Financing shall not be
prohibited by, or be deemed to be breach of any term or provision of, the Sabby
Purchase Agreement, including Section 4.13 thereunder, and further agrees that
the Boyalife Financing shall be exempt from any other restriction, covenant,
obligation or condition set forth in the Sabby Debentures, the Series A Warrants
and/or the Series B Warrants. Each of the Sabby Parties further agrees that the
Boyalife Financing, and all documents and transactions entered into and
contemplated by the Boyalife Financing as of the date hereof, shall not
constitute a “Fundamental Transaction” (as defined in the Series A Warrant and
Series B Warrant) for all purposes under the Series A Warrant and Series B
Warrant, notwithstanding the terms thereof or any provision to the contrary,
provided that the Boyalife Financing is not integrated or combined with any
other transaction that could result in the occurrence of a Fundamental
Transaction.

 

2.     Waiver of Participation Rights. Each of the Sabby Parties hereby
irrevocably waives any rights of first refusal or participation rights with
respect to the Boyalife Financing, including, but not limited to, the Sabby
Parties’ participation rights under Section 4.12 of the Sabby Purchase Agreement
and the Sabby Parties’ rights to acquire additional shares of capital stock
under Section 5(c) of the Sabby Debentures.

 

3.     Prepayment and Cancellation of Sabby Debenture. Effective upon receipt by
the Sabby Parties of payment in full of the Consideration (as defined below, and
receipt of such Consideration by the Sabby Parties, “Repayment”), each of the
Sabby Parties acknowledge and agree (a) that the Sabby Debentures shall be
deemed paid in full, all obligations thereunder shall be deemed fully discharged
and the Sabby Debentures shall be cancelled, terminated and extinguished in
their entirety, (b) any and all of the Sabby Parties’ respective rights under
the Sabby Debentures to acquire any shares of the Company’s capital stock shall
be cancelled, terminated and extinguished in their entirety and (c) any and all
security interests granted to the Sabby Parties to secure the Company’s
performance under the Sabby Debentures shall be immediately terminated, and all
collateral in connection with therewith shall be immediately released, without
any further action on the part of the Parties. The Parties acknowledge and agree
that the Company’s prepayment of its obligations under the Sabby Debentures
shall be permitted and effected without restriction or penalty, including the
prohibition on prepayments set forth in Section 2 of the Sabby Debentures.

 

 
2

--------------------------------------------------------------------------------

 

 

4.     Termination of Registration Rights Agreement. Effective upon receipt by
the Sabby Parties of the Repayment, the Registration Rights Agreement shall
automatically terminate and be extinguished in its entirety without any further
action on the part of the Parties thereto and without reservation of rights or
obligations, and neither Party shall have any rights, duties or obligations
under the Registration Rights Agreement thereafter.

 

5.     Amendment to Sabby Purchase Agreement. Effective upon receipt by the
Sabby Parties of the Repayment, the Sabby Purchase Agreement is hereby amended
as follows:

 

(a)     Section 4.12 of the Sabby Purchase Agreement is hereby deleted in its
entirety and replace with the following:

 

“Section 4.12.      Reserved.”

 

(b)     Section 4.13 of the Sabby Purchase Agreement is hereby deleted in its
entirety and replace with the following:

 

“Section 4.13.      Reserved.”

 

(c)     The last sentence of Section 4.1(a) is hereby deleted in its entirety
and replace with the following:

 

“As a condition of transfer, any such transferee shall agree in writing to be
bound by the terms of this Agreement and shall have the rights and obligations
of a Purchaser under this Agreement.”

 

(d)     All other references in the Sabby Purchase Agreement to the Registration
Rights Agreement and corresponding rights, obligations, covenants and
liabilities in connection therewith are hereby terminated and deleted.

 

6.     Amendment to Series A Warrant. Effective upon receipt by the Sabby
Parties of the Repayment, the terms of the Series A Warrants held by the Sabby
Parties shall be amended as set forth in the Series A Warrant Amendment, and the
Parties shall execute and deliver a Series A Warrant Amendment for each of the
outstanding Series A Warrants.

 

7.     Cashless Exercise of Series B Warrants. Effective upon receipt by the
Sabby Parties of the Repayment, the Sabby Parties agree to a single, one-time
exercise the Series B Warrants pursuant to the cashless exercise provisions of
Section 2(c) of the Series B Warrants, for an aggregate amount of shares equal
to the lesser of (x) 2,500,000 shares of Common Stock and (y) the maximum amount
of shares of Common Stock exercisable under the Series B Warrant as of January
18, 2015 without exceeding the “Beneficial Ownership Limitation” (as defined in
the Series B Warrant) (such exercise, the “Top-Up Exercise”), regardless of the
number of shares the formula in Section 2(c) of the Series B Warrants would
otherwise yield.

 

8.     Cancellation of Remaining Series B Warrants. Immediately following the
effectiveness of the Top-Up Exercise set forth in the Section 7 above, any
outstanding Series B Warrants, and any rights to exercise such Series B Warrants
for shares of Common Stock thereunder, are hereby terminated and cancelled in
their entirety. The Sabby Parties shall deliver to the Company the original
Series B Warrants for cancellation.

 

 
3

--------------------------------------------------------------------------------

 

 

9.     Release of Claims. Upon receipt by the Sabby Parties of the Repayment,
each of the Sabby Parties shall execute and deliver a General Release to the
Company.

 

10.     Consideration. Upon or immediately after the Initial Closing (as defined
in the Boyalife Purchase Agreement), the Company shall pay to the Sabby Parties
by wire transfer of immediately available funds to bank accounts designated in
writing by each of the Sabby Parties an aggregate amount equal to Seven Million
Five Hundred Thousand and 00/100 Dollars ($7,500,000.00) (the “Consideration”)
in exchange for entering into this Agreement and such other documents and
transactions contemplated hereby, with such Consideration to be allocated to the
Sabby Parties as follows: (a) $4,772,727.27 to Sabby Healthcare Fund, and (b)
$2,727,272.73 to Sabby Volatility Fund.

 

11.     [reserved]

 

12.     Representations and Warranties of the Sabby Parties. Each of the Sabby
Parties represents and warrants to the Company, each with respect to only
itself, that, as of the Effective Date and as of the date of the Repayment:

 

(a)     Organization; Authority. Each of the Sabby Parties is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into and to consummate the transactions contemplated by this Agreement.

 

(b)     Accredited Investor. Each of the Sabby Parties is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D.

 

(c)     Ownership of Investor Warrants. Each of the Sabby Parties owns and
holds, both beneficially and of record, the entire right, title, and interest in
and to the Sabby Debentures, the Series A Warrants and the Series B Warrants
free and clear of all Encumbrances (as defined below). Each of the Sabby Parties
has full power and authority to transfer and dispose of the Sabby Debentures,
the Series A Warrants and the Series B Warrants to the Company free and clear of
any Encumbrance. There is no outstanding vote, plan, pending proposal, or other
right of any person to acquire all or any of the Sabby Debentures, the Series A
Warrants or the Series B Warrants. As used herein, “Encumbrances” shall mean any
security or other property interest or right, claim, lien, pledge, option,
charge, security interest, contingent or conditional sale, or other title claim
or retention agreement, interest or other right or claim of third parties,
whether perfected or not perfected, voluntarily incurred or arising by operation
of law, and including any agreement (other than this Agreement) to grant or
submit to any of the foregoing in the future other than encumbrances by one or
more brokers of the Sabby Parties and encumbrances under federal or state
securities laws.

 

(d)     Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Sabby Parties and
constitutes the legal, valid and binding obligations of the Sabby Parties
enforceable against the Sabby Parties in accordance with its terms, except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies. Each of the Series A Warrant Amendments and the
General Releases, when executed and delivered pursuant to the terms of this
Agreement, will be duly and validly authorized, executed and delivered on behalf
of the Sabby Parties and when executed and delivered will constitute the legal,
valid and binding obligations of the Sabby Parties enforceable against the Sabby
Parties in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies

 

 
4

--------------------------------------------------------------------------------

 

 

(e)     No Conflicts. The execution, delivery and performance by the Sabby
Parties of this Agreement, the Series A Warrant Amendments, the General Releases
and the consummation by the Sabby Parties of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of the Sabby Parties, (ii) conflict with, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Sabby
Parties are a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to the Sabby Parties, except in the case of clauses (ii) and
(iii) above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Sabby Parties to perform its obligations
hereunder.

 

13.     Representations and Warranties of the Company. The Company represents
and warrants to the Sabby Parties that, as of the Effective Date and as of the
date of the Repayment:

 

(a)     Organization and Qualification. The Company is duly organized and
validly existing and in good standing under the laws of the jurisdiction in
which it was formed, and has the requisite power and authorization to own its
properties and to carry on its business as now being conducted and as presently
proposed to be conducted.

 

(b)     Authorization; Enforcement; Validity. The Company has the requisite
power and authority to enter into and perform their obligations under this
Agreement. The execution and delivery of this Agreement by the Company, and the
consummation by the Company of the transactions contemplated hereby has been
duly authorized by the Company’s board of directors and no further filing,
consent or authorization is required by the Company, its board of directors,
shareholders or other governing body. This Agreement has been duly executed and
delivered by the Company and constitutes the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law.

 

(c)     No Conflicts. The execution, delivery and performance of this Agreement
by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of the Company or any share capital of the Company, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including foreign, federal
and state securities laws and regulations and the rules and regulations of the
Nasdaq Capital Market and including all applicable federal laws, rules and
regulations) applicable to the Company or by which any property or asset of the
Company is bound or affected except, in the case of clause (II) or (III) above,
to the extent that such violations could not reasonably be expected to have a
material adverse effect on the business, properties, assets, liabilities,
operations, results of operations, condition (financial or otherwise) or
prospects of the Company, taken as a whole, or on the transactions contemplated
hereby or by the agreements and instruments to be entered into in connection
herewith, or on the authority or ability of the Company to perform any of its
obligations hereunder.

 

 
5

--------------------------------------------------------------------------------

 

 

(d)     Consents. The Company is not required to obtain any consent from,
authorization or order of, or make any filing or registration with any
Governmental Entity (as defined below) or any regulatory or self-regulatory
agency or any other Person in order for it to execute, deliver or perform any of
its respective obligations under or contemplated hereby. All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the date hereof (or in the case of filings, will be made timely
after the date hereof), and the Company is not aware of any facts or
circumstances which might prevent the Company from obtaining or effecting any of
the registrations, applications or filings contemplated hereby. “Governmental
Entity” means any nation, state, county, city, town, village, district, or other
political jurisdiction of any nature, federal, state, local, municipal, foreign,
or other government, governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal), multi-national organization or body; or body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature.

 

14.     Disclosure of Transactions. The Company shall, by the end of the second
day following the Effective Date (and if such date falls on a weekend, by 9:30
a.m. (New York Time) on the Trading Day immediately following such date) (the
“8-K Filing Date”), file a Current Report on Form 8-K describing the terms of
the transactions contemplated by this Agreement and the Boyalife Financing in
the form required by the Securities Exchange Act of 1934, as amended and
attaching a copy of the form of this Agreement as an exhibit to such Current
Report on Form 8-K. From and after the 8-K Filing Date, the Company represents
to the Sabby Parties that it shall have publicly disclosed all material,
non-public information delivered to any of the Sabby Parties by the Company or
any of its Subsidiaries, or any of their respective officers, directors,
employees or agents in connection with the transactions contemplated by this
Agreement and the Boyalife Transaction Documents. In addition, effective upon
the filing of the Current Report on Form 8-K on the 8-K Filing Date, the Company
acknowledges and agrees that any and all confidentiality or similar obligations
under any agreement, whether written or oral, between the Company, any of its
Subsidiaries or any of their respective officers, directors, agents, employees
or Affiliates on the one hand, and any of the Sabby Parties or any of their
Affiliates on the other hand, shall terminate.

 

15.     Standstill. Each of the Sabby Parties covenants that neither it nor any
affiliate acting on its behalf or pursuant to any understanding with it will
execute any purchases or sales, including short sales, of any of the Company’s
securities during the period commencing on the Effective Date and ending at such
time the Company files the Current Report on Form 8-K pursuant to Section 14
herein.    Each of the Sabby Parties covenants that neither it, nor any
affiliate acting on its behalf or pursuant to any understanding with it will,
(a) during the period commencing on the Effective Date and ending upon the date
of Repayment: (i) declare a breach or default under the Sabby Purchase
Agreement, the Sabby Debentures, the Series A Warrants, the Series B Warrants or
the Registration Rights Agreement, (ii) accelerate any payment due under the
Sabby Purchase Agreement, the Sabby Debentures, the Series A Warrants, the
Series B Warrants or the Registration Rights Agreement, (iii) convert the
Debentures or any part of the outstanding principal thereof into shares of the
Company’s capital stock, or (iv) exercise any Series A Warrants or Series B
Warrants, other than the Top-Up Exercise permitted pursuant to Section 7 above
and (b) during the period commencing on the date of Repayment and ending on
March 31, 2016, sell any Warrant Shares issued pursuant to any exercise of the
Series A Warrants.

 

 
6

--------------------------------------------------------------------------------

 

 

16.     Confidentiality. Each of the Sabby Parties covenants that until such
time as the transactions contemplated by this Agreement are publicly disclosed
by the Company pursuant to a Company press release and the filing of a Current
Report on Form 8-K pursuant to Section 14, each of the Sabby Parties will
maintain the confidentiality of the existence and terms of this transaction and
the information included in this Agreement, the Series A Warrant Amendment and
the General Release. Each of the Sabby Parties covenants that until such time as
the transactions contemplated by the Boyalife Financing are publicly disclosed
by the Company pursuant the filing of the Current Report on Form 8-K pursuant to
Section 14, each of the Sabby Parties will maintain the confidentiality of any
and all information disclosed or communicated to the Sabby Parties relating to
or in connection with the existence and terms of the Boyalife Financing.
Notwithstanding the foregoing, and notwithstanding anything contained in this
Agreement to the contrary, the Company expressly acknowledges and agrees that
(i) neither Sabby Party makes any representation, warranty or covenant hereby
that it will not engage in effecting transactions in any securities of the
Company after the time that the transactions contemplated by this Agreement are
first publicly announced pursuant to the filing of the Current Report on Form
8-K as described in Section 14, (ii) the Sabby Parties shall not be restricted
or prohibited from effecting any transactions in any securities of the Company
in accordance with applicable securities laws from and after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the filing of the Current Report on Form 8-K as described in Section
14 and (iii) the Sabby Parties shall not have any duty of confidentiality or
duty not to trade in the securities of the Company to the Company or its
Subsidiaries after the filing of the Current Report on Form 8-K as described in
Section 14. 

 

17.     Miscellaneous.

 

(a)     No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.

 

(b)     Fees, Expenses, Taxes. Each party to this Agreement shall bear its own
expenses in connection with the transactions contemplated hereby.

 

(c)     Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS CONSENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(d)     Counterparts. This Agreement may be executed in two or more counterparts
and delivered by facsimile or other form of electronic transmission, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

 
7

--------------------------------------------------------------------------------

 

 

(e)     Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the Parties.
The Parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(f)     Amendment. This Agreement shall not be deemed or construed to be
modified or waived, in whole or in part, except by a written amendment signed by
the Company and each of the Sabby Parties.

 

(g)     Entire Agreement. This Agreement embodies the entire agreement and
understanding between the Company and the Sabby Parties with respect to the
subject matter of this Agreement and supersedes all prior agreements,
commitments, arrangements, negotiations or understandings, whether oral or
written, express or implied, between either the Company or the Sabby Parties
with respect thereto. Except as expressly set forth in this Agreement and
pursuant to the Series A Warrant Amendment, all of the terms and conditions of
the Sabby Transaction Documents shall continue in full force and effect after
the execution of this Agreement and shall not be in any way changed, modified or
superseded by the terms set forth herein.

 

(h)     Termination. This Agreement may be  terminated, and be of no further
force or effect, by either Sabby Party by written notice to the Company if the
Boyalife Financing is not consummated, and the Repayment is not received by the
Sabby Parties, on or before February 19, 2016.

   

[Signature Page Follows]

 

 
8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first set forth above.

 

 

CESCA THERAPEUTICS INC

 

 

 

 

 

 

 

 

 

 

By:

/s/ ROBIN STRACEY

 

 

 

Robin Stracey

 

 

 

Chief Executive Officer

 

 

 

 

SABBY HEALTHCARE MASTER FUND, LTD.

 

 

 

 

 

 

 

 

 

 

By:

/s/ ROBERT GRUNDSTEIN

 

 

 

Robert Grundstein

 

 

 

COO and General Counsel

 

  

 

 

SABBY VOLATILITY WARRANT MASTER FUND, LTD.

 

 

 

 

 

 

 

 

 

 

By:

/s/ ROBERT GRUNDSTEIN

 

 

 

Robert Grundstein

 

 

 

COO and General Counsel

 

 

 

 

(CESCA THERAPEUTICS INC. – SIGNATURE PAGE TO CONSENT AND RELEASE AGREEMENT)

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

FORM OF AMENDMENT TO SERIES A WARRANT

 

(see attached)

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

FORM OF GENERAL RELEASE

 

(see attached)